Fitzsimons, J.
The defendant is only liable to the plaintiff for risks assumed by its policy of insurance."
The ninth provision of said policy provides, “ death of the member by his own hand, whether voluntary or involuntary, sane or insane at the time, is not a risk assumed,” etc., but in case of such there shall be payable a sum equal to the amount nf the assessments paid by said member with six per cent interest.
*474It is, therefore, quite clear that under said policy suicide by the assured was not a risk assumed. .
The evidence in this case shows that the insured, shot himself and died eight days subsequently from the effects of such, shot; therefore, he was a suicide, and under its policy the-defendant was only required to repay the amount ■ of the assessments paid in and six per cent interest, and for that amount only was the plaintiff entitled to a verdict herein.
The trial justice directed a verdict in favor of the plaintiff' for $2,000 and interest; because of the reasons above stated,, it was error for him to have done co.
He should only have directed a verdict for the assessments, paid in and six per cent interest thereon, as he was requested" to do by the defendant’s attorney.
Judgment reversed, with costs to the'appellant to abide the event.
McCarthy and Botty, JJ., concur.
Judgment reversed, with costs to appellant to abide event.